Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 1 of 12                           PageID #: 11




   HERRAN LAW FIRM
   PAUL HERRAN             8207
   1050 Queen Street, Suite 100                                                       Electronically Filed
   Honolulu, HI 96814                                                                 FIRST CIRCUIT
   Telephone: (808) 383-8829                                                          1CCV-XX-XXXXXXX
   Facsiniile: (808).356-0410                                                         24-JAN-2021
   Email: ph(~a,HerrranLawFirm.com                                                    05:20 PM
   Attorney for Plaintiffs                                                            Dkt. 1 CMPS

                         IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                          STATE OF HAWAI' I

    MARCO POLO MARCELLO; LARA                       Civil No.
    TAINA GA SILVA,                                 (Other Civil Action)

                          Plaintiffs,
                                                    COMPLAINT; SUMMONS
            vs.

    STARBUCKS CORPORATION;
    STARBUCKS COFFEE COMPANY;
    STARBUCKS COFFEE HAWAII; JOHN
    DOES 1-10; JANE DOES 1-10; DOE
    CORPORATIONS 1-10; DOE
    GOVERNMENTAL AGENCIES 1-10;
    DOE PARTNERSHIPS 1-10; DOE
    ENTTI`IES 1-10,


                           Defendants.

                                              COMPLAINT

          COME NOW, Plaintiffs MARCO POLO MARCELLO and LARA TAINA GA SILVA

   (collectively, "Plaintiffs" or individually "Plaintiff Marcello" and/or "Plaintiff Silva," as the case

   may be), by and through the undersigned attomey(s), and in Complaint against Defendants

   named herein, alleges and avers as follows:

                                                PARTIES

                  Plaintiffs, husband and wife, were residents of the County of Honolulu, State of




                                                Exhibit 1
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 2 of 12                          PageID #: 12




   Hawai' i, and more particularly on the north shore of the island of O'ahu, at all relevant times

   herein.

             2.   Defendant STARBUCKS CORPORATION ("Defendant Starbucks Corp"), a

   foreign profit corporation with its principal mailing address as 2401 Utah Avenue S, Suite 800

   MS-SLAl, Seattle, WA 98134, upon information and belief, was doing business in the City and

   County of Honolulu, the north Shore of the island of O'ahu, and/or elsewhere within the State of

   Hawai'i, at all relevant times herein.

             3.    Defendants STARBUCKS COFFEE COMPANY and STARBUCKS COFFEE

   HAWAII (collectively, along with Starbucks Corp., "Defendants Starbucks") are listed on the

   Hawai'i Department of Commerce and Consumer Affairs as Trade Names, but are included and

   named herein in order to avoid any attempts by Defendants Starbucks to escape liability, given

   that Defendants Starbucks in every shape, form, and manner, were doing business in the City and

   County of Honolulu, the north Shore of the island of O'ahu, and/or elsewhere within the State of

   Hawai' i, at all relevant times herein.

             4.    Unidentified Defendants JOHN DOES 1-10, JANE DOES 1-10, DOE

   CORPORATIONS 1-10, DOE GOVERNMENTAL AGENCIES 1-10, DOE PARTNERSHIPS

   1-10, and DOE ENTITIES 1-10, are individuals, corporations, partnerships, associations, trusts,

   trustees, governmental agencies and/or other entities who may be liable in some manner for the

   conduct alleged herein and for the injuries/damages suffered by Plaintiffs alleged herein and

   whose true names, identities and capacities are presently unknown to Plaintiffs and counsel,

   although Plaintiffs have made a reasonable effort to ascertain the identities and/or capacities by

   numerous written requests to the appropriate entities and/or by reviewing the records and files in

   this case, as well as any public records. Such Defendants are incorporated herein, pursuant to


                                                    2
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 3 of 12                          PageID #: 13




   Rule 17(d) of the Hawai i Rules of Civil Procedure, in order to permit Plaintiffs the opportunity

   to proceed against those unidentified Defendants.

                                     JURISDICTION AND VENUE

          5.      This Court has jurisdiction over the subject matter of this action, including

   jurisdiction under Hawai i Revised Statutes (HRS) §§ 603-21.5, 603-21.9, and personal

   jurisdiction over the above-named Defendants.

          6.      All of the acts and occurrences alleged herein took place within City and County

   of Honolulu, State of Hawai'i, the north Shore of the island of O'ahu, and/or elsewhere within

   the State of Hawai i, at all relevant times herein. As such, venue in this action is proper, as

   claims arose in this Circuit.

                                   FACTS COMMON TO ALL COUNTS

          7.      On or around January 29, 2019, Plaintiff Marcello was a guest of Defendants'

   store or coffee shop in Haleiva, on the north shore of the island of O'ahu around 7:45 a.m. during

   a weekday.

          8.      While Plaintiff Marcello was seated having coffee and was starting to work

   remotely, a man approached Plaintiff Marcello while he was seated at a table in the coffee shop.

   The man started to demand that Plaintiff Marcello leave the table. The mand didn't give Plaintiff

   Marcello a reason for demanding that Plaintiff Marcello leave the table. The entire coffee shop

   was empty at that time other than Plaintiff Marcello, the man, several Starbucks employees and

   maybe around 2 other customers.

          9.      Plaintiff Marcello could not understand why this man was demanding that

   Plaintiff Marcello leave the table. Plaintiff Marcello told the man that he was welcome to sit at

   any of the other tables in the Starbucks coffee shop that were available. When the man was very


                                                     3
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 4 of 12                            PageID #: 14




   close to Plaintiff Marcello's table, Plaintiff Marcello told the man that Plaintiff Marcello was

   going to call the police because Plaintiff Marcello was worried about Plaintiff Marcello's safety,

   as Plaintiff Marcello was constantly being threatened by the mand.

          10.     At this point, the man, whom Plaintiff Marcello did not recognize or know, took

   another step close to Plaintiff Marcello's table and the man pushed the table against Plaintiff

   Marcello, pinning PIaintiff Marcello to the chair and Plaintiff Marcello was worried that he

   would be defenseless against the man's threats, so Plaintiff Marcello stood up at that point. As

   Plaintiff Marcello stood up, the table was accidently pushed away from Plaintiff Marcello and

   towards the man.

          11.     Immediately, the man lifted his cane and started to beat Plaintiff Marcello on

   Plaintiff Marcello's head. The man apparently knew who to hurt someone with his cane. The

   first blow from the man with the cane hit Plaintiff Marcello in the face and broke many bones in,

   and the nose on, Plaintiff Marcello's face, the entire left side of Plaintiff Marcello's face.

   Plaintiff Marcello started bleeding profusely from the blow from the metal cane that the man was

   using to hurt Plaintiff Marcello.

          12.     The man continued to hit Plaintiff Marcello with the metal cane on Plaintiff

   Marcello's head, causing Plaintiff Marcello additional severe injuries. At this time, the man

   started to scream throughout the coffee shop as he was hitting plaintiff Marcello. The man was

   yelling violently that he was "mentally ill" and was "under medication."

          13.     Plaintiff Marcello couldn't see anything due to the hard hits from the man that

   resulted in Plaintiff Marcello being blinded and starting to faint. The man kept on hitting

   Plaintiff Marcello even when other customers in Starbucks starting yelling at the man to stop

   hitting Plaintiff Marcello. As a result of the continued blows from the man with the metal cane,


                                                     4
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 5 of 12                           PageID #: 15




   Plaintiff Marcello began to lose his balance and Plaintiff Marcello fell against the shelves in the

   store, knocking all the merchandise down from the shelves.

           14.    Plaintiff Marcello looked at the ground at that point and saw a lot of blood around

   the area including the floor. As PlaintiffMarcello best recalls, because PlaintiffMarcello

   couldn't see and was almost knocked unconscious, other people in the Starbucks coffee shop

   tried to get close to the man in order to try to stop the man and avoid further severe injuries to

   Plaintiff Marcello from the man with the metal cane.

           15.    At that point, Plaintiff Marcello went to the Starbucks restroom to get toiled paper

   to stop the bleeding and when Plaintiff Marcello returned, PlaintiffMarcello sat down at another

   table. Plaintiff Marcello was being helped by another of Starbucks' customers. Plaintiff

   Marcello then fainted entirely and was passed out for approximately several minutes. When

   Plaintiff Marcello came to, Plaintiff Marcello looked up from the table where Plaintiff Marcello

   was being held up by other Starbucks customers and Plaintiff Marcello saw the police officers

   and the paramedics in the Starbucks coffee shop.

          16.     The police asked Plaintiff Marcello to identify the man with the metal cane.

   Plaintiff Marcello was able to identify the man, who was still inside the Starbucks coffee shop,

   restrained by several police officers. The paramedics started to run tests to see if Plaintiff

   Marcello was ok. They asked Plaintiff Marcello if he wanted to go to the hospital and Plaintiff

   Marcello said yes because he was badly injured.

          16.     The first responders took Plaintiff Marcello to Wahiawa general hospital. The

   conducted a CT scan on Plaintiff Marceflo and they confirmed that Plaintiff Marcello had

   suffered severe injuries that required face reconstructive surgery. The man with the metal cane
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 6 of 12                            PageID #: 16




   was apparently taken to the same hospital as Plaintiff Marcello and appeared heavily sedated

   because the mand been fighting with the police officers.

           17.    Plaintiff Marcello did undergo face reconstructive surgery. The doctor who

   performed the surgery noted that Plaintiff Marcello's case or surgery was one of the most

   challenging and difficult surgeries to perform. To this day, Plaintiff Marcello's entire le$ side of

   his body is numb.

           18.    To date, Plaintiff Marcello suffers severe psychological trauma as a result of the

   incident at Starbucks and the injuries Plaintiff Marcello suffered.

           19.    Plaintiff Marcello had to inform his customers/clients because Plaintiff Marcello

   was unable to go without notice of his severe, face-altering injuries. At that point, Plaintifff

   Marcello's face-altering injuries were obvious and impossible to miss.

          20.     Plaintiff Marcello lost many customers, who went elsewhere due to Plaintiff

   Marcello's severe and face-altering injuries. Plaintiff Marcello's business has never fully

   recovered due to the severe and face-altering injuries Plaintiff Marcello suffered while in

   Defendants store from the man with the metal cane.

           21.    Due to the extensive physical, mental, emotional and other damages that Plaintiff

   Marcello has suffered and will continue to suffer for the rest of his life, Plaintiff Marcello

   expects full and appropriate compensation for damages including his injuries, pain and suffering,

   emotional/psychological trauma, humiliation and embarrassment, disfigurement, negative social

   impact, and disruption to his life, past, current and future medical expenses, economic loss and

   other damages, resulting from the assault from the man with the metal cane while Plaintiff

   Marcello was a guest/customer at Defendants coffee shop store.

                                                COUNT' I
                                               (Negligence)

                                                      3
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 7 of 12                           PageID #: 17




          22.      Plaintiffs repeats and re-alleges herein all of the allegations contained in the

   preceding paragraphs.

          23.     Defendants Starbucks' wanton, reckless, and egregious actions, as identified

   herein, Defendants Starbucks showed great negligence by allowing and/or not preventing the

   treatment and assault of Plaintiff Marcello and/or handling of the matter while Plaintiff Marcello

   was a guest or patron at Defendants Starbucks, while on Defendants Starbucks' property.

          24.     As a direct and proximate result of Defendants Starbucks' negligent conduct, and

   other negligent acts and omissions, Plaintiff Marcello suffered physical injuries, pain and

   suffering, emotional/psychological trauma, humiliation and embarrassment, disfigurement,

   negative social impact, mental anguish and disruption to his life, past, current and future medical

   expenses, economic loss and other consequential damages, resulting from the assault and other

   outrageous behavior/reckless conduct by Defendants Starbucks and its employees/staff and/or

   others associated with Defendants Starbucks, for which Plaintiff Marcello is entitled to recover

   general and special damages from Defendants Starbucks as a result of Plaintiff Marcello's losses

   in such amount as shall be proven at trial.

                                              COUNT II
                                           (Emotional Distress)

          25.     Plaintiffs repeats and re-alleges herein all of the allegations contained in the

   preceding paragraphs.

          26.     Defendants Starbucks' wanton, reckless, and egregious actions, as identified

   herein, Defendants Starbucks showed great negligence with their treatment and assault of

   Plaintiff Marcello and/or handling of the matter, while Plaintiff Marcello was a guest or patron at




                                                     7
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 8 of 12                           PageID #: 18




   Defendants Starbucks and while on Defendants Starbucks' property. Defendants Starbucks'

   actions or lack thereof were negligent.

          27.     As a direct and proximate result of Defendants Starbucks' negligent conduct, and

   other negligent acts and omissions, Plaintiff Marcello suffered physical injuries, pain and

   suffering, emotional/psychological trauma, humiliation and embarrassment, disfigurement,

   negative social impact, mental anguish and disruption to his life, past, current and future medical

   expenses, economic loss and other consequential damages, resulting from the assault and other

   outrageous behavior/reckless conduct by Defendants Starbucks and its employees/staff and/or

   others associated with Defendants Starbucks, for which Plaintiff



           Marcello is entitled to recover general and special damages from Defendants Starbucks

   as a result of Plaintiff Marcello's losses in such amount as shall be proven at trial.

                                               Ca-ON1' III
                                           (Loss of Consortium)

          28.     Plaintiffs repeat and re-allege herein all of the allegations contained in the

   preceding paragraphs.

          29.     Prior to the incident in Defendants Starbucks' store in which Plaintiff Marcello

   suffered severe and face-altering injuries as a result of Defendants Starbucks' negligence,

   Plaintiffs were in good health and fully capable of performing and actually did perform all of the

   usual duties of a wife and husband, and were pleasing and loving spouses to each other, Plaintiffs

   received much comfort and happiness in their society and companionship.

           30.    As a direct and proximate result of Defendants Starbucks' negligent conduct, and

   other negligent acts and omissions, Plaintiffs have suffered an injury to their conjugal relation by

   way of loss of each other's support, services, love, companionship, affection, society, sexual
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 9 of 12                            PageID #: 19




   relations, solace, and commitment to the needs of each spouse, such that their comfort and

   happiness in their society and companionship have been greatly impaired.

           31.     Plaintiffs are entitled to recover damages from Defendants Starbucks as a result of

   their losses in such amount as shall be proved at trial.

                                               COUlVT IV
                                            (Punitive Damages)

           32.     Plaintiffs repeats and re-alleges herein all of the allegations contained in the

   preceding paragraphs.

           33.     Defendants Starbucks, as identified herein, acted wantonly or oppressively, or

   with such malice as implies a spirit of mischief or criminal indifference to civil obligations to

   Plaintiffs.

           34.     Defendants Starbucks' negligent conduct, and other negligent acts and omissions

   constitute an entire want of care that rises to a level of conscious indifference to the

   consequences which are complained of herein.

           35.     As a direct and proximate result of Defendants Starbucks' negligent conduct, and

   other negligent acts and omissions, Plaintiff Marcello suffered physical injuries, pain and

   suffering, emotional/psychological trauma, humiliation and embarrassment, disfigurement,

   negative social impact, mental anguish and disruption to his life, past, current and future medical

   expenses, economic loss and other consequential damages, resulting from the assault and other

   outrageous behavior/reckless conduct by Defendants Starbucks and its employees/staff and/or

   others associated with Defendants Starbucks, for which Plaintiffs are entitled to recover general

   and special damages from Defendants Starbucks as a result of Plaintiffs' losses in such amount

   as shall be proven at trial.




                                                      z
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 10 of 12                            PageID #: 20




                  WHEREFORE, Plaintiffs pray for judgment on all counts against Defendants

   Starbucks, individually and jointly as the case ma.y be, for past, present, and future special and

   general, as well as punitive, damages in an amount to be proven at trial, for costs of suit incurred

   herein, for reasonable attorneys' fees, for prejudgment interest, and for such other relief as this

   Court may deem just and proper under the circumstances. Plaintiffs contend that the amount of

   their damages alleged herein, falls within the jurisdictional requirements of this Court.

                  DATED: Honolulu, Hawai'i, January 22, 2021.

                                                                 /s/ Paul Herran
                                                                 PFAUL HERRAN
                                                                 Attorney for Plaintiffs




                                                    10
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 11 of 12                        PageID #: 21




   HERRAN LAW FIRM
   PAUL HERRAN             8207
   1050 Queen Street, -Suite 100                                                  Electronically Filed
   Honolulu, HI 96814                                                             FIRST CIRCUIT
   Telephone: (808) 383-8829                                                      1 CCV-XX-XXXXXXX
   Facsimile: .(808) 356-0410                                                     25,JAN-2021
   Email: ph@HerrranLawFirm.com                                                   06:41 AM
   Attorney for Plaintiffs                                                        Dkt. 9 SUMM

                        IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                         STATE OF HAWAI' I

    MARCO POLO MARCELLO; LARA                     Civil No.
    TAINA GA SILVA,                               (Other Civil Action)

                         Plaintiffs,
                                                  SUMMONS
           vs.

    STARBUCKS CORPORATION;
    STARBUCKS COFFEE COMPANY;
    STARBUCKS COFFEE HAWAII; JOHN
    DOES 1-10; JANE DOES 1-10; DOE
    CORPORATIONS 1-10; DOE
    GOVERNMENTAL AGENCIES 1-10;
    DOE PARTNERSHIPS 1-10; DOE
    ENTITIES 1-10,


                          Defendants.

                                             SUMMONS

   STATE OF HAWAI' I

   To the above-named Defendants:


          You are hereby summoned and required to file with the Court and serve upon Herran

   Law Firm, Plaintiffs' attorney(s), whose address is noted above, an answer to Plaintiffs'

   Complaint, which is herewith served upon you, within twenty (20) days after service of this

   Summons upon you, exclusive of the day of service.
Case 1:21-cv-00153-HG-KJM Document 1-3 Filed 03/22/21 Page 12 of 12                        PageID #: 22




          If you fail to do so, judgment by default will be taken against you for the relief demanded

   in this Complaint.

          This summons shall not be personally delivered between 10:00 p.m. and 6:00 a.m. on

   premises not open to the general public, unless a judge of the above-entitled court permits, in

   writing on this summons, personal delivery during those hours.

          A failure to obey this summons may result in an entry of default and default judgment

   against the disobeying person or party.
                                                        1/25/2021
                  DATED: Honolulu, Hawai'i;

                                                                             fi



                                                fS/ P. NAKAMO`FO       :~1



                                                 Clerk of the above-entitled Court




                                                    2
